Citation Nr: 1523784	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cataracts, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's cataracts are related to active duty, or that it was proximately caused or aggravated by a service-connected disability.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has lower extremity peripheral neuropathy that is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has upper extremity peripheral neuropathy that is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for cataracts have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in March 2011.

The duty to assist has also been met.  The record includes the Veteran's service treatment records (STR), VA treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

Additionally, in November 2010 and October 2011 the Veteran underwent VA examinations.  The examinations and the opinions are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As there is no assertion that cataracts or peripheral neuropathy were incurred in service, no manifestation of the claimed conditions in service or an applicable presumptive period and no other evidence the conditions may be associated with service, there is no need to obtain medical opinions as to direct service connection.  38 C.F.R. § 3.159(c)(4). 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran has asserted that he is entitled to service connection for cataracts and the lower and upper peripheral neuropathy secondary to diabetes mellitus.  The Veteran had been service connected for diabetes but service connection was severed in an October 2013 rating decision because it was determined that there was no evidence the Veteran was diagnosed as having diabetes.  The Veteran is service-connected for tinnitus; however, he asserts that the current claims are related to diabetes.  Thus, the Board will not address the effect of tinnitus on the claimed conditions.  As the Veteran is not service-connected for diabetes, secondary service connection cannot be established, as a matter of law, for his cataracts and peripheral neuropathy as secondary to diabetes mellitus.  

Cataracts

The Veteran's service treatment records (STR) are silent for any complaints, diagnoses, or treatment of cataracts or any other eye condition during service.  At the Veteran's separation examination in December 1970, clinical evaluation of the eyes showed normal results.

The earliest evidence concerning the issue on appeal was an eye examination conducted in November 2010.  The Veteran was diagnosed with cataracts at the examination and the date of onset was noted to have been three years earlier.  Upon examination, it was noted that the Veteran suffers from pain and distorted images.  However, the report does not offer any indication of etiology.

A second examination was conducted in October 2011.  The examination resulted in the same physical findings.  The examiner provided the following opinion: "The Veteran is noted to have mixed nuclear sclerotic and cortical cataracts in each eye.  The cataracts are not visually significant and his unaided distance visual acuity is at least 20/20 in each eye.  The cataracts are of average appearance and severity for his age and are not caused by or aggravated by diabetes mellitus type II.  The number one risk factor for cataracts is age and every person will develop cataracts usually within their forties.  The rate of cataract progression varies individually and is influenced by smoking, ultra-violet light exposure and family history of early cataracts.  Cataracts associated with diabetes mellitus are rapidly progressing opacities that occur in young persons with poorly controlled Type I diabetes mellitus."

The opinion establishes that the Veteran's cataracts, which had an onset several decades after service, are related to his age.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no VA or private treatment records concerning the Veteran's cataracts Therefore, there is no other competent medical evidence to consider.  In sum, there is no medical evidence linking the Veteran's cataracts to service.

The Board also considered the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of cataracts is complex and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his claimed cataracts.

As the preponderance of the evidence is against the claims for cataracts, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral Neuropathy

The Veteran's STRs are also silent for any complaints, diagnoses, or treatment of any nerve condition during service.  The Veteran's separation examination in December 1970, showed normal neurological results.  

The Veteran underwent a VA examination for his peripheral neuropathy in October 2011.  The report indicates that the Veteran has a peripheral nerve condition or peripheral neuropathy.  The date of diagnosis is listed as March 2010.  The report provides the following history: "When specifically asked by me, the Veteran endorses tingling in his fingers and toes.  He does not know how long he has had it because he has not paid that much attention to it.  He also describes tingling up in his neck from time to time.  He has good feeling in his toes and fingers.  No weakness."  The Veteran endorsed paresthesias that are moderate in all four distal extremities.

In a separate examination, the Veteran was determined to not have diabetes mellitus.  In the examination report discussed here, the examiner provided the following analysis: "this veteran has only very mild symptoms suggestive of a possible early peripheral neuropathy.  Specifically, he only has paresthesias in his toes and fingers which he has not paid that much attention to because they have been minor.  His neurological exam is normal without any findings to confirm loss of sensation, abnormal reflex changes or weakness that would support a diagnosis of neuropathy.  Furthermore, given the mild nature of the symptoms further testing for neuropathy such as with EMG or NCV is not likely to yield any additional information.  Therefore, it seems to me that, if a neuropathy is present it is early and mild in nature and does not result in any neurological deficit.  That being said, paresthesias in the fingers and toes can sometimes appear prior to any demonstrable changes on the exam.  Third, while I have not been asked to specifically determine if he has DM [diabetes mellitus] or not, my review of his laboratory studies does not indicate any clear evidence of hyperglycemia and his HbAlc's have all been normal.  Therefore it is not obvious to me that he has DM in the first place.  Finally, a review of his laboratory studies indicates a normal evaluation for other causes of neuropathy such as B12 level, TSH, SPEP, etc.  Therefore, in the absence of a clear diagnosis of diabetes it is less likely than not that his possible mild/early peripheral neuropathy is due to diabetes..."

The claims file also includes VA treatment records.  These records note the presence of peripheral neuropathy since 2010.  For example, in a note dated in January 2012, peripheral neuropathy is discussed but the etiology is listed as "unknown."  In sum, there is no medical evidence linking the Veteran's peripheral neuropathy to service.

In the Veteran's VA form 9 dated in December 2013, the Veteran's representative indicated that they were "still gathering medical evidence to prove service connection should be granted" for these claims.  However, no additional medical evidence was provided.

The competent medical evidence establishes that the Veteran did not develop any neuropathy until several decades after service.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson, 230 F.3d at 1330.

The Board also considered the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of peripheral neuropathy is a complex issue and falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his claimed peripheral neuropathy.

As the preponderance of the evidence is against the claims for peripheral neuropathy, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for cataracts, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to a service-connected disability is denied.


REMAND

In a December 2014 rating decision, service connection for depression was denied by the RO.  In a January 2015 statement, the Veteran expressed disagreement with the rating decision.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim.  Under this circumstance, the Board must remand these matters to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the claim of entitlement to service connection for depression.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


